United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, MONMOUTH
PROCESSING & DISTRIBUTION CENTER,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1210
Issued: October 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 17, 2006 with respect to her claim for
aggravation of an emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
causally related to a compensable work factor on April 8, 2005.

FACTUAL HISTORY
On May 1, 2005 appellant filed a recurrence of disability claim (Form CA-2a), alleging
that her emotional condition had worsened.1 She identified the date of recurrence of disability as
April 8, 2005. In a brief undated statement, appellant stated, “I was doing my job and people
around me started talking about guns and detectives.” The Office advised appellant by letter
dated November 17, 2005, that it was developing her claim as a new injury.
In a narrative statement received by the Office on March 13, 2006, appellant stated that
the conversation regarding guns and detectives had brought back memories of the
December 2000 incident. She stated that she wanted to go home but was told she had to wait for
a supervisor.
By decision dated April 4, 2006, the Office denied the claim for compensation. It found
that the April 8, 2005 incident did not constitute a compensable work factor.
Appellant requested a hearing before an Office hearing representative which was held on
August 16, 2006. She stated that on December 16, 2000 employees were told that, “somebody
was coming back to harm somebody with a gun.” On April 8, 2005 appellant indicated that there
were three or four coworkers sitting near her while she was sitting at her workstation. She stated
that the coworkers “were talking about FBI’s in the building” and “talking and talking about
guns.” According to appellant she began to cry and she went home.
By decision dated October 17, 2006, the hearing representative affirmed the prior Office
decision. He found that appellant had not established a compensable work factor.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
1

The record indicated that appellant had a prior claim accepted for post-traumatic stress disorder, based on a
December 2000 incident involving a threat by a former coworker to return to the employing establishment and harm
employees.
2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

2

some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his or her regular or specially assigned work duties or to a requirement
imposed by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.5
ANALYSIS
The allegation in this case, is that on April 8, 2005 appellant, while sitting at her
workstation, heard a conversation among several coworkers. She did not provide a detailed
discussion of the actual conversation. According to appellant, there was a reference to detectives
or FBI agents in the building, as well as talk about guns. As noted above, her burden of proof
includes the submission of a detailed statement regarding the employment incident.
There is no evidence in the record to substantiate the allegation as a compensable work
factor. While appellant was at work during the April 8, 2005 incident, the alleged conversation
did not relate to the performance of her job duties. There is no evidence that there were any FBI
agents in the building or that appellant had any contact with an FBI agent, a law enforcement
officer or any weapon. It appears that appellant is alleging that the conversation referring to
guns brought memories of a prior December 2000 incident. That incident, however, involved a
threat from a former coworker. There is no indication that the conversation on April 8, 2005
involved any reference to the prior incident. Although appellant may not have liked the subject
matter of the conversation, it is well established that not every statement uttered in the workplace
will give rise to coverage under the Act.6
The Board finds that the record does not substantiate a compensable work factor on
April 8, 2005. Appellant did not provide a detailed factual statement and the incident alleged
does not relate to her day-to-day duties, specially assigned duties or any other requirement
imposed by her employment. Since appellant has not established a compensable work factor, the
Board will not address the medical evidence.7
CONCLUSION
The evidence of record does not substantiate a compensable work factor on April 8, 2005
and, therefore, appellant did not meet her burden of proof.

5

Lillian Cutler, 28 ECAB 125 (1976).

6

Charles D. Edwards, 55 ECAB 258, 271 (2004).

7

See Margaret S. Krzycki, 43 ECAB 496 (1992).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 17 and April 4, 2006 are affirmed.
Issued: October 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

